Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to use in this Amendment No. 1 to the Registration Statement on Form F-3 of our report dated March 15, 2016, relating to the financial statements of Check-Cap Ltd. (the “Company”) appearing in the annual report on form 20-F of the Company for the year ended December 31, 2015, and to the reference to our firm under the caption “Experts” in such prospectus. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel July 6, 2016
